IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42620

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 498
                                                )
       Plaintiff-Respondent,                    )   Filed: May 22, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
LAURIE MARIE MARTIN,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Laurie Marie Martin pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1).   The district court sentenced Martin to a unified term of seven years, with a
minimum period of confinement of two years. The district court suspended the sentence and
placed Martin on probation. Martin subsequently violated the terms of her probation. The
district court revoked probation, ordered execution of the sentence, but retained jurisdiction and
sent Martin to participate in the retained jurisdiction program. Martin completed her rider and
the district court again placed Martin on probation. Thereafter, Martin admitted to violating her
probation. The district court revoked probation and ordered execution of her original sentence.

                                                1
Martin filed an I.C.R 35 motion for reduction of sentence, which the district court denied.
Martin appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Martin’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Martin’s
Rule 35 motion is affirmed.




                                              2